 

SECOND AMENDMENT TO OPERATING AGREEMENT

 

This Second Amendment (this “Amendment”) to the Operating Agreement dated as of
August 2, 2011 as amended by that First Amendment to Operating Agreement dated
April 3, 2011 (as it has been amended, the “Agreement”) is entered into
effective as of March 14, 2013 (“Effective Date”), by and between INDEPENDENCE
DRILLING, LLC, a Nevada limited liability company (“Independence”), DESERT
DISCOVERIES, LLC, a Nevada limited liability company (“Desert Discoveries”),
EDWARD TRAUB, an individual (“Traub”), and AMERICAN LIBERTY PETROLEUM CORP, a
Nevada corporation (“ALP”). Independence, Desert Discoveries, Traub and ALP are
at times referred to herein singly as a “Party” and collectively as the
“Parties”.

 

BACKGROUND:

 

A.           The Parties entered into the Agreement relating to, amongst other
things, joint operations of BLM Lease Serial No. NVN085029, BLM Lease Serial No.
NVN084761, BLM Lease Serial No. NVN083825, BLM Lease Serial No. NVN084762, BLM
Lease Serial No. NVN086972, and BLM Lease NVN090504.

 

B.           ALP has agreed to assign to Desert Discoveries all of ALP’s rights,
titles and interests in and to BLM Lease Serial No. NVN086972 and BLM Lease
NVN090504, but reserving unto ALP, and excepting from said assignment, a two
percent (2%) overriding royalty interest in and to said leases.

 

C.           The Parties have agreed to amend the Agreement to remove and
exclude BLM Lease Serial No. NVN086972 and BLM Lease NVN090504 from the
Agreement.

 

D.           Except as otherwise expressly defined in this Amendment,
capitalized terms used herein shall have the same meaning as set forth in the
Agreement.

 

AGREEMENT

 

For good and valuable consideration, including the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

 

1.           Exhibit A. Exhibit A of the Agreement is hereby amended to delete
items 1.e, which references the acres leased under Bureau of Land Management
(“BLM”) Lease NVN086972, and item 1.f, which references the acres leased under
BLM Lease NVN090504.

 

2.           Effect of Amendment. Except as expressly amended hereby, all terms,
covenants and provisions of the Agreement are and shall remain in full force and
effect, and all, for avoidance of doubt, all references therein to the
“Agreement” shall henceforth refer to the Agreement as amended by this
Amendment. This Amendment is hereby deemed incorporated into, and made a part
of, the Agreement.

 

1

 

 

3.          Asset Purchase Agreement.     This Second Amendment is executed in
connection with an Asset Purchase and Sale Agreement dated as of March 14, 2013
(the “APA”) executed by and between Desert Discoveries and ALP, whereby among
other things, ALP is assigning to Desert Discoveries all of ALP’s rights, titles
and interests in and to BLM Lease Serial No. NVN086972 and BLM Lease NVN090504,
but reserving unto ALP, and excepting from said assignment, a two percent (2%)
overriding royalty interest in and to said leases. The execution of this Second
Amendment is a condition to closing under the APA. By executing this Second
Amendment, Desert Discoveries, Independence and Traub consent to the transfer of
ALP’s interest in the above-described leases to Desert Discoveries, as well as
the above-described reservation of overriding royalty interests, and waive any
rights of first refusal or similar rights to purchase or acquire said interests.

 

4.          Release. The Parties confirm that all obligations have been
satisfied under the Agreement with respect to the Leases. Each of the Parties
hereby release, discharge and covenant not to sue or file any charges or claims
against any of the other Parties, their respective legal representatives,
successor and assigns under any common or statutory local, state, or federal
law, for any type of claim, demand or action whatsoever arising out of or
connected with the Agreement, the Leases, or any transactions connected with the
Agreement or the Leases, including but not limited to any Party’s obligations
for its proportionate share of the costs of developing and operating the
Contract Area under Article VI, Paragraph A of the Agreement; provided, however,
that none of the Parties release any claims against any other Party for fraud.
The Parties agree not to amend the indemnification provisions that are set forth
in the Agreement, except as required by applicable law or with the prior written
consent of all of the Parties.

 

5.          Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

6.          Applicable Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF.

 

7.          Descriptive Headings; Language Interpretation. The descriptive
headings of this Amendment are inserted for convenience only and do not
constitute a part of this Amendment. In the interpretation of this Amendment,
unless the context otherwise requires, (a) words importing the singular shall be
deemed to import the plural and vice versa, (b) words denoting gender shall
include all genders, and (c) references to parties, articles, sections,
schedules, paragraphs and exhibits shall mean the parties, articles, sections,
schedules, paragraphs and exhibits of and to this Amendment.

 

8.          Integration. This Amendment, the APA and the documents referred to
herein contain the entire understanding of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth or referred to
herein. This Amendment supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

 

9.          Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Amendment to produce or account for more than one such
counterpart.

 

(Signature Page Follows)

 

2

 

 

The undersigned have executed this Amendment as of the Effective Date.

 

INDEPENDENCE DRILLING, LLC   DESERT DISCOVERIES, LLC           By: /s/ Patrick
Fagen   By: /s/ Patrick Fagen Name:   Patrick Fagen   Name:  Patrick Fagen
Title:   Manager   Title: Manager, High Sierra Exploration,       LLC, Manager
of Desert Discovery, LLC           EDWARD TRAUB   AMERICAN LIBERTY PETROLEUM
CORP.           /s/ Edward Traub   By: /s/ Alvaro Vollmers       Name: Alvaro
Vollmers       Title: President



 



3

